Exhibit 10.2


Confidential Property of OS Management, Inc.
Amanda L. Shaw



BLOOMIN’ BRANDS, INC.
Amendment to Officer Employment Agreement


THIS AMENDMENT TO OFFICER EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into effective September 16, 2014, by and among AMANDA L. SHAW (the “Employee”),
BLOOMIN’ BRANDS, INC., a Delaware corporation having its principal office at
2202 N. West Shore Boulevard, 5th Floor, Tampa, FL 33607 (the “Company”), and OS
MANAGEMENT, INC., a Florida corporation having its principal office at 2202 N.
West Shore Boulevard, 5th Floor, Tampa, FL 33607 (the “Employer”).


WHEREAS, the Employer employs the Employee and leases the Employee to the
Company as its Senior Vice President, Technology and Chief Accounting Officer
pursuant to that certain Officer Employment Agreement dated August 7, 2013 (the
“Employment Agreement”); and


WHEREAS, the parties desire to enter into this Amendment in order to modify the
Employment Agreement to reflect a change in the terms of employment set forth
below, and to change Employee’s title from Senior Vice President, Technology and
Chief Accounting Officer of the Company to Senior Vice President, Chief
Accounting Officer and International Finance of the Company effective September
16, 2014.


NOW, THEREFORE, intending to be legally bound, for good consideration, receipt
of which is acknowledged, the parties hereby agree as follows:


1.Recitals. The parties acknowledge and agree that the above recitals are true
and correct and incorporated herein by reference.


2.Change of Employee’s Title. The parties acknowledge and agree that all
references in the Employment Agreement to the Employee being employed by the
Employer and leased to the Company as its Senior Vice President, Technology and
Chief Accounting Officer of the Company are hereby amended to state that the
Employee is employed by the Employer and leased to the Company as its Senior
Vice President, Chief Accounting Officer and International Finance effective as
of September 16, 2014. Further, any and all references to “Senior Vice
President, Technology and Chief Accounting Officer” are hereby amended and
replaced with “Senior Vice President, Chief Accounting Officer and International
Finance”.


3.Change in Employee’s Compensation. The parties acknowledge and agree that
section 4(a) of the Employment Agreement, which sets forth the Employee’s annual
base salary as “Three Hundred Twenty-five Thousand Dollars ($325,000)”, is
hereby amended to state the Employee’s base salary is “Three Hundred Fifty
Thousand Dollars ($350,000)”.


4.Ratification. All other terms of the Employment Agreement as amended hereby
are ratified and confirmed by each party.




[Signature Page Follows]



--------------------------------------------------------------------------------



Amanda L. Shaw

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.


 
 
“EMPLOYEE”
 
 
 
 
 
 
 
 
 
/s/ Kevin Elliott
 
/s/ AMANDA L. SHAW
 
Witness
 
AMANDA L. SHAW
 
 
 
 
 
Kevin Elliott
 
 
 
Printed name of witness
 
 
 
 
 
 
 
/s/ Kristina Coe-Bjorsell
 
 
 
Witness
 
 
 
 
 
 
 
Kristina Coe-Bjorsell
 
 
 
Printed name of witness
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
“COMPANY”
 
 
 
 
 
 
 
Attest:
 
BLOOMIN’ BRANDS, INC., a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ KELLY B. LEFFERTS
 
By:
/s/ JOSEPH J. KADOW
 
 
KELLY B. LEFFERTS,
 
 
JOSEPH J. KADOW,
 
 
Assistant Secretary
 
 
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
“EMPLOYER”
 
 
 
 
 
 
 
Attest:
 
OS MANAGEMENT, INC., a Florida corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ KELLY B. LEFFERTS
 
By:
/s/ JOSEPH J. KADOW
 
 
KELLY B. LEFFERTS,
 
 
JOSEPH J. KADOW,
 
 
Assistant Secretary
 
 
Executive Vice President
 






[Signature Page to Amendment to Officer Employment Agreement – Amanda L. Shaw]